                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    RACHEL STEWART and WILLIAM                    Case No. 18‐CV‐2114 (NEB/DTS)
    STEWART,

                       Plaintiffs,
                                                ORDER ON DEFENDANTS’ MOTION
    v.                                          TO EXCLUDE PLAINTIFFS’ EXPERTS
                                                  AND FOR PARTIAL SUMMARY
    NORCOLD, INC.; THETFORD                              JUDGMENT
    CORPORATION; THE DYSON‐
    KISSNER‐MORAN CORPORATION;
    CAMPING WORLD, INC d/b/a Camping
    World of Rogers; and DOES 1‐50,
    inclusive.

                       Defendants.




         On June 14, 2019, the Court heard argument on the Defendants‘ Motion to Exclude

Plaintiffs’ Experts and for Partial Summary Judgment. [ECF Nos. 41, 47.]1 For the reasons

stated to the parties in the record, IT IS ORDERED that the motions [ECF Nos. 41, 47] are

DENIED without prejudice. The Court notes the parties should abide by the Court’s




1Defendants Norcold, Inc., Thetford Corporation, and The Dyson‐Kissner‐Moran
Corporation filed their motion on May 1, 2019 [ECF No. 41] and thereafter Defendant
Camping World, Inc. filed an identical motion, stating, “in support of its motion,
Camping World joins the Norcold Defendants Motion to Exclude Expert and for Partial
Summary Judgment and incorporates by reference their supporting memoranda and
affidavits.” [ECF No. 47 at 1.]
                                            1
Practice Pointers and Preferences when requesting to file a summary judgment motion

before the discovery deadline.



Dated: June 14, 2019                        BY THE COURT:

                                            s/Nancy E. Brasel
                                            Nancy E. Brasel
                                            United States District Judge




                                        2
